2022 IL 127997



                                            IN THE
                                   SUPREME COURT
                                               OF
                             THE STATE OF ILLINOIS




                                       (Docket No. 127997)

     DARLENE KLOEPPEL, Champaign County Executive, Appellant, v. THE CHAMPAIGN
                          COUNTY BOARD, Appellee.


                                Opinion filed November 28, 2022.



           JUSTICE ANNE M. BURKE delivered the judgment of the court, with opinion.

           Chief Justice Theis and Justices Neville, Michael J. Burke, Overstreet, Carter,
        and Holder White concurred in the judgment and opinion.



                                            OPINION

¶1         At issue in this appeal is whether, in an Illinois county with a county executive
        form of government, the power to appoint a person to fill a vacancy in an elected
        county office resides with the county executive or the chair of the county board.
        The appellate court held that the power resides with the chair of the county board.
     2021 IL App (4th) 210091. We affirm.


¶2                                    BACKGROUND

¶3       Under article 2 of the Counties Code (55 ILCS 5/art. 2 (West 2016)), county
     governments may generally take one of three forms: the township form (id. art. 2,
     div. 2-1), the commission form (id. art. 2, div. 2-4), or the county executive form
     (id. art. 2, div. 2-5). In the township form of government, the county is governed
     by an elected county board, headed by a board chair who is either selected by the
     board from among its members (id. § 2-1003) or elected directly by the voters of
     the county (id. § 2-3007). The county board in this form of government has both
     legislative and administrative duties (In re Appointment of Special State’s Attorney,
     2020 IL App (2d) 190845, ¶ 30), and the chair of the board functions as both a
     legislative and executive leader.

¶4       Prior to 2016, Champaign County was organized under a township form of
     government, with a board chair selected by the county board from among its
     members, pursuant to section 2-1003 (55 ILCS 5/2-1003 (West 2016)). The board
     chair performed many executive functions and appointed individuals to fill
     vacancies in both elected and nonelected positions, with the advice and consent of
     the county board.

¶5       In 2016, the people of Champaign County approved a referendum to change
     their form of county government to the county executive form. See id. art. 2, div.
     2-5. In this form of government, a county executive, elected by the citizens of the
     county, serves as the county’s “chief executive officer.” Id. § 2-5003(b). The
     responsibilities and duties of the county executive are set forth by statute (id. § 2-
     5009), and the office is entirely separate from the county board, which acts as “the
     legislative body” (id. § 2-5003(c)) for the county.

¶6      At the 2018 general election, plaintiff Darlene Kloeppel was elected to serve as
     Champaign County executive. Following her election, defendant Champaign
     County Board continued to select one of its members as chair of the board.
     Thereafter, when vacancies arose in elected county offices, including the office of
     county treasurer and positions on the county board, the vacancies were filled by the




                                             -2-
       chair of the county board, as they had been prior to the change in the form of county
       government. Vacancies in nonelected county positions were filled by plaintiff.

¶7         On June 19, 2020, plaintiff filed a declaratory judgment action in the circuit
       court of Champaign County in which she alleged that the chair of the Champaign
       County Board had usurped her authority as Champaign County executive by filling
       the vacancies in the county treasurer and county board positions. In so arguing,
       plaintiff acknowledged that section 25-11 of the Election Code (10 ILCS 5/25-11
       (West 2016)) states that vacancies in elected county offices “shall be filled *** by
       the chairman of the county board.” Plaintiff maintained, however that the position
       of county board chair does not exist in a county executive form of government and,
       therefore, section 25-11 had no application to the government of Champaign
       County. Plaintiff also pointed to section 2-5009(d) of the Counties Code (55 ILCS
       5/2-5009(d) (West 2016)), which states that a county executive has the power to
       “appoint *** persons to serve on the various boards and commissions to which
       appointments are provided by law to be made by the board.” Plaintiff alleged that,
       when this provision was read in light of the Counties Code as a whole, it was clear
       that the county executive was the proper official to fill vacancies in elected county
       offices.

¶8         Defendant, in response, asserted that the county board chair had not usurped the
       power of the county executive by filling vacancies in elected county positions.
       Defendant maintained that, under the plain language of section 25-11 of the
       Election Code, the power to fill vacancies in elected county positions resides with
       the chair of a county board.

¶9         Following a hearing, the circuit court granted summary judgment in plaintiff’s
       favor. On appeal, the appellate court reversed. 2021 IL App (4th) 210091. The
       appellate court agreed with defendant that the plain language of section 25-11 of
       the Election Code grants the power to fill vacancies in elected county offices to the
       chair of the county board.

¶ 10       This court subsequently allowed plaintiff’s petition for leave to appeal. Ill. S.
       Ct. R. 315(a) (eff. Oct. 1, 2021). We also allowed Will County to file an
       amicus curiae brief in support of plaintiff’s position.




                                               -3-
¶ 11                                       ANALYSIS

¶ 12       The sole issue presented in this appeal is whether, in a county with a county
       executive form of government, the power to appoint a person to fill a vacancy in an
       elected county office resides with the county executive or the chair of the county
       board. Because this is an issue of statutory interpretation, our review is de novo.
       People v. Eppinger, 2013 IL 114121, ¶ 21.

¶ 13       Defendant contends that the authority to fill a vacancy in an elected county
       office lies with the chair of a county board and, in support, points to section 25-11
       of the Election Code (10 ILCS 5/25-11 (West 2016)). This provision states:

          “When a vacancy occurs in any elective county office, *** the county board or
          board of county commissioners shall declare that such vacancy exists and
          notification thereof shall be given to the county central committee or the
          appropriate county board or board of county commissioners district committee
          of each established political party within 3 days of the occurrence of the
          vacancy. The vacancy shall be filled within 60 days by appointment of the
          chairman of the county board or board of county commissioners with the advice
          and consent of the county board or board of county commissioners. *** The
          appointee shall be a member of the same political party as the person he
          succeeds was at the time of his election and shall be otherwise eligible to serve.
          The appointee shall serve the remainder of the unexpired term. However, if
          more than 28 months remain in the term, the appointment shall be until the next
          general election at which time the vacated office shall be filled by election for
          the remainder of the term. In the case of a vacancy in a seat on a county board
          or board of county commissioners which has been divided into districts under
          Section 2-3003 or 2-4006.5 of the Counties Code, the appointee must also be a
          resident of the county board or county commission district.” (Emphasis added.)
          Id.

¶ 14       Plaintiff, in response, does not dispute that, “on its face,” section 25-11
       expressly indicates that the chair of a county board is granted the authority to fill
       vacancies in elected county offices with the advice and consent of the board.
       Nevertheless, plaintiff asserts that section 25-11 is of no moment here because in a
       county such as Champaign County, with an executive form of government, there is
       no statutorily authorized position of “chair” of a county board. Plaintiff offers two



                                               -4-
       main points in support of this contention, the first of which is textual, the second
       functional.

¶ 15       Plaintiff first notes that the different forms of county government authorized
       under Illinois law are each set forth in different divisions of article 2 of the Counties
       Code. Plaintiff then observes that both division 2-1, which defines the township
       form of government, and division 2-4, which defines the commission form of
       government, contain provisions governing the selection of a county board chair.
       See 55 ILCS 5/2-1003, 2-4003 (West 2016). In contrast, division 2-5, which defines
       the county executive form of government, does not contain its own provision
       addressing the selection of a county board chair. From this, plaintiff maintains that
       a statutorily authorized office of “chair” of a county board does not exist in a county
       with a county executive form of government. Thus, according to plaintiff, section
       25-11 is inapplicable in this case because the legislature could not have intended to
       give the power of appointment “to a nonexistent office.” We disagree.

¶ 16       Nothing in division 2-5 of article 2 of the Counties Code indicates that its
       provisions are exclusive or entirely self-contained, or that a county board
       established under a county executive form of government may ignore applicable
       provisions of the Counties Code that exist outside of division 2-5. Section 2-1003
       states, in plain terms, that a “county board shall, unless the chairman is elected by
       the voters of the county *** choose one of its members as chairman.” Id. § 2-1003.
       This language is clear and unequivocal, and no provision in the Counties Code
       indicates that a county board is free to disregard it.

¶ 17       Plaintiff also maintains, however, that when the functions of a county executive
       and county board chair are considered, it does not make sense to read section 2-
       1003 as requiring the selection of a board chair in a county organized under a county
       executive form of government. Plaintiff notes that, in a township or commission
       form of government, the chair of the county board acts as the county’s de facto
       executive official because there is no separate executive branch or executive leader.
       In a county executive form of government, in contrast, the county executive serves
       that role and acts as the county’s “chief executive officer.” Id. § 2-5003(b). Plaintiff
       thus contends there is no need for a county board chair under a county executive
       form of government and that the legislature could not have intended for a county to




                                                 -5-
       have, in effect, two executive officers with potentially conflicting authority. Again,
       we disagree.

¶ 18       The General Assembly has mandated that every county board have a board
       chair. However, the function of the chair will differ depending on the nature of the
       county government. Where there is no separate county executive, the chair of the
       board will necessarily serve an executive role. But where, as here, there is a separate
       county executive, the chair will not. The legislature has made this point clear by
       expressly stating that, in a county executive form of government, the county board
       acts as “the legislative body.” Id. § 2-5003(c). It follows, therefore, that in a county
       executive form of government, the chair of a county board serves as a legislative
       leader only. The chair of the board may not exercise the executive powers given to
       the county executive. See id. § 2-5009. Accordingly, there is no conflict between
       the functions of the county executive and the board chair and no reason why section
       25-11 may not be given effect here.

¶ 19       Plaintiff further contends, however, that the county executive’s power to fill
       vacancies in elected county offices may be found in section 2-5009(d) of the
       Counties Code (id. § 2-5009(d)). This provision states that a county executive has
       the power to “appoint *** persons to serve on the various boards and commissions
       to which appointments are provided to be made by the board.” Id.

¶ 20        Plaintiff stresses that section 2-5009(d) is broadly worded and maintains that
       nothing in the language of the provision limits the power of the county executive
       to fill vacancies in nonelective positions. Further, plaintiff points out that section 2-
       5009(d) was enacted after section 25-11 of the Election Code. Citing the canon of
       statutory interpretation holding that, when two statutes are in conflict, the one
       which was enacted later should prevail (see, e.g., Village of Chatham v. County of
       Sangamon, 216 Ill. 2d 402, 431 (2005)), plaintiff maintains that the broad language
       of section 2-5009(d) cannot be reconciled with section 25-11 and that section 2-
       5009(d) should, therefore, take precedence. We reject this argument for two
       reasons.

¶ 21       First, section 2-5009(d) and section 25-11 are not in conflict. Section 2-5009(d)
       does not say that a county executive has the power to fill vacancies in elected county
       offices. Indeed, the statute cannot be read as granting that power. Many elected
       county offices, such as county treasurer, are not part of a “board or commission,”



                                                 -6-
       yet that is the sole appointment power referenced in the statute. We think it clear,
       therefore, that section 2-5009(d) simply gives the county executive the authority to
       fill vacancies in nonelected county positions. Read this way, there is no conflict
       between section 2-5009(d) and section 25-11. See, e.g., Barragan v. Casco Design
       Corp., 216 Ill. 2d 435, 441-42 (2005) (“Where two statutes are allegedly in conflict,
       a court has a duty to interpret the statutes in a manner that avoids an inconsistency
       and gives effect to both statutes, where such an interpretation is reasonably
       possible.”).

¶ 22        Second, even if there were a conflict between the two provisions, section 25-11
       would have to take precedence as the more specific provision. “[I]t is a
       commonplace of statutory construction” that, when two conflicting statutes cover
       the same subject, “the specific governs the general.” Morales v. Trans World
       Airlines, Inc., 504 U.S. 374, 384-85 (1992) (citing Crawford Fitting Co. v. J.T.
       Gibbons, Inc., 482 U.S. 437, 445 (1987)). This canon of statutory interpretation “is
       perhaps most frequently applied to statutes in which a general permission or
       prohibition is contradicted by a specific prohibition or permission. To eliminate the
       contradiction, the specific provision is construed as an exception to the general
       one.” RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639, 645
       (2012). In this case, section 25-11 is the more specific provision, and to the extent
       it conflicts with section 2-5009(d), section 25-11 musty be given effect. And this is
       true even though section 2-5009(d) is the more recently enacted statute:

          “[T]he canon that the specific governs the general holds true ‘ “regardless of
          the priority of enactment.” ’ Radzanower v. Touche Ross & Co., 426 U.S. 148,
          153 (1976) (quoting Morton v. Mancari, 417 U.S. 535, 550-51 (1974)); 82
          C.J.S. Statutes § 482 (2010) (‘The more specific of two statutes dealing with a
          common subject matter generally will prevail whether it has been passed before
          or after the more general statute.’). Indeed, because repeals by implication are
          disfavored, the canon that the specific governs the general applies with special
          force where, as here, the earlier provision is specific and the later, general
          provision makes no mention of the earlier provision. As this court has stated, ‘a
          later statute general in its terms and not expressly repealing the prior special
          statute will ordinarily not affect the special provisions of the earlier statute.’
          People ex rel. Atwell Printing & Binding Co. v. Board of Commissioners, 345




                                               -7-
          Ill. 172, 178, (1931); Morton, 417 U.S. at 549-51.” People ex rel. Madigan v.
          Burge, 2014 IL 115635, ¶ 32.

¶ 23      Section 2-5009(d) does not repeal section 25-11 or even mention the provision.
       We decline to hold that the plain terms of section 25-11 have been repealed by
       implication by section 2-5009(d).

¶ 24       Finally, plaintiff contends that the power to make appointments is traditionally
       considered an executive power and that it is therefore “appropriate” for the county
       executive, as the chief executive officer of the county, to wield that power. Plaintiff
       does not assert, however, that the legislature is constitutionally prohibited from
       granting appointment authority to a county legislative leader. Here, under the plain
       terms of section 25-11 of the Election Code, the power of appointment resides with
       the chair of the Champaign County Board. We are not free to disregard that
       language. See, e.g., Lawrence v. Regent Realty Group, Inc., 197 Ill. 2d 1, 11 (2001)
       (courts may not rewrite statutes to make them consistent with their own ideas of
       orderliness and public policy).


¶ 25                                     CONCLUSION

¶ 26      For the foregoing reasons, the judgment of the appellate court is affirmed.


¶ 27      Appellate court judgment affirmed.

¶ 28      Circuit court judgment reversed.




                                                -8-